Citation Nr: 1003882	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a higher initial evaluation for status post 
left carpal and metacarpal fusion, currently assigned a 10 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 




INTRODUCTION

The Veteran served on active duty from June 1961 to May 1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision granted service connection 
for status post left carpal and metacarpal fusion and 
assigned a 10 percent disability evaluation effective from 
February 16, 2005.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.  The Board remanded the case for further development 
in March 2008.  That development was completed, and the case 
has since been returned to the Board for appellate review.  

The Board also notes that the Veteran has contended that that 
he should have a temporary total evaluation based on 
convalescence due to surgery in September 2005.  The issue of 
entitlement to an extension of a temporary total evaluation 
beyond May 31, 2005, for a left wrist fracture with fusion 
requiring convalescence was denied in a March 2008 Board 
decision.  However, the issue of whether the Veteran is 
entitled to a separate temporary total evaluation for the 
period following the September 2005 surgery has not been 
adjudicated.  Accordingly, that matter is referred to the RO 
for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence of record necessary for an 
equitable disposition of the Veteran's appeal has been 
obtained.  

2.  The Veteran has not been shown to have unfavorable 
ankylosis of the left thumb, ankylosis of the interphalangeal 
joint of the left thumb, or a gap of two inches (5.1 
centimeters) or more between the left thumb pad and the 
fingers with the thumb attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for status post left carpal and metacarpal fusion 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5224 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008). The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for status post left carpal and metacarpal fusion.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. See also 
VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a 
higher initial evaluation for his status post left carpal and 
metacarpal fusion.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claim.   Indeed, the Veteran 
submitted a response to the November 2009 supplemental 
statement of the case (SSOC) indicating that he did not have 
any further information or evidence to submit.  It was also 
requested that his case be returned to the Board for further 
appellate consideration as soon as possible.  

The Veteran was also afforded VA examinations in August 2009 
and September 2009 in connection with his claim for a higher 
initial evaluation.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the September 2009 VA examination obtained in this case 
is adequate, as it is predicated on a review of the claims 
file and all pertinent evidence of record as well as on a 
physical examination, and fully addresses the rating criteria 
that are relevant to rating the disability in this case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claim.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the Veteran in this case.  
Hence, there is no error or issue that precludes the Board 
from addressing the merits of this appeal.


Law and Analysis
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

The Veteran is currently assigned a 10 percent disability 
evaluation for his status post left carpal and metacarpal 
fusion pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5224.  
Under that diagnostic code, a 10 percent disability 
evaluation is contemplated for favorable ankylosis of the 
major or minor thumb.  A 20 percent disability evaluation is 
warranted for unfavorable ankylosis of the major or minor 
thumb.  A note following the criteria indicates that 
consideration should also be given to whether an evaluation 
as an amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with the overall function of the 
hand.  

The provisions regarding the evaluation of the ankylosis of 
the thumb also provide that if both the carpometacarpal and 
interphalangeal joints are ankylosed, and either is in 
extension or full flexion, or there is rotation or angulation 
of a bone, the disability should be evaluated as an 
amputation at the metacarpophalangeal joint or through 
proximal phalanx.  If both the carpometacarpal and 
interphalangeal joints are ankylosed, the disability should 
be evaluated as unfavorable ankylosis, even if each joint is 
fixed in a favorable position.  If only the carpometacarpal 
or interphalangeal joint is ankylosed, and there is a gap 
more than two inches (5.1 centimeters) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers, the disability should be evaluated as unfavorable 
ankylosis.  If only the carpometacarpal or interphalangeal 
joint is ankylosed, and there is a gap of two inches (5.1 
centimeters) or less between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers, the 
disability should be evaluated as favorable ankylosis.

At the outset, the Board notes that service connection has 
also been granted for a left wrist fracture with fusion and a 
left iliac crest scar, which are independently rated and not 
on appeal before the Board.  A separate 20 percent disability 
evaluation has been assigned for the left wrist fracture 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5214, which 
governs the evaluation of ankylosis of the wrist.  A separate 
10 percent disability evaluation is also in effect for the 
scar.  Separate disability ratings may only be assigned for 
distinct disabilities resulting from the same injury so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
As such, the manifestations of the left wrist fracture, 
namely ankylosis of the wrist, and the scar cannot be 
considered in the evaluation of the Veteran's status post 
left carpal and metacarpal fusion.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a higher initial evaluation for 
status post left carpal and metacarpal fusion.   The medical 
evidence of record does not show him to have unfavorable 
ankylosis of the thumb.  In fact, the August 2009 and 
September 2009 VA examinations found that the interphalangeal 
joint motion in that digit had a range of motion from zero to 
40 degrees.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Based on the foregoing range of motion findings, it 
is apparent that the Veteran's left thumb is not fixated or 
immobile.  Moreover, despite the notation that there was 
limited range of motion, the August 2009 VA examiner 
indicated that the Veteran was able to move his thumb and 
specifically stated that there was no ankylosis of that 
digit.  As such, the medical evidence of record does not 
demonstrate the Veteran actually has unfavorable ankylosis of 
the left thumb.

In addition, the medical evidence of record shows that the 
Veteran has a gap of two inches (5.1 centimeters) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.   In this regard, the 
August 2009 and September 2009 VA examiners indicated that 
there was only a one centimeter, two centimeter, three and a 
half centimeter, and four centimeter gap between the tip of 
the thumb on opposition of the second, third, fourth, and 
fifth fingers, respectively.  As such, the provisions of 
Diagnostic Code 5224 indicate that the disability should be 
evaluated as favorable ankylosis, which only warrants a 10 
percent disability evaluation.  

Nevertheless, the regulations do provide that ankylosis of 
the thumb can still be evaluated as unfavorable ankylosis or 
as an amputation at the metacarpophalangeal joint or through 
proximal phalanx based on other manifestations.  In order to 
be evaluated as an amputation, there must be ankylosis of 
both the carpometacarpal and interphalangeal joints with 
either in extension or full flexion or with rotation or 
angulation of a bone.  The disability should be evaluated as 
unfavorable ankylosis if both the carpometacarpal and 
interphalangeal joints are ankylosed, or if either of those 
joints is ankylosed with a gap more than two inches (5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers, the disability should 
be evaluated as unfavorable ankylosis.  However, in this 
case, there is no evidence that the interphalangeal joint of 
the left thumb is ankylosed.  As demonstrated by the 
aforementioned range of motion findings, the Veteran has 40 
degrees of motion in the interphalangeal joint of his left 
thumb, and thus, the joint is not ankylosed.  Indeed, the 
August 2009 VA examiner specifically stated that there was no 
ankylosis of the thumb.  Moreover, as previously discussed, 
the Veteran does not have a gap of two inches (5.1 
centimeters) or more between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers.   Therefore, 
under the provisions of Diagnostic Code 5224, the Veteran's 
disability does not warrant an evaluation as unfavorable 
ankylosis or as an amputation at the metacarpophalangeal 
joint or through proximal phalanx.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
status post left carpal and metacarpal fusion is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain is contemplated 
in the currently assigned 10 percent disability evaluation 
under Diagnostic Code 5224.  Indeed, May 2005 rating decision 
specifically discussed the Veteran's complaints of pain in 
its grant of the current 10 percent disability evaluation.  
The Veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
the Veteran denied having any flare-ups at the August 2009 
and September 2009 VA examinations, and the examiners 
commented that there was no evidence of any change in the 
range of motion with repetitive movement in the joints of the 
hand.  Therefore, the Board finds that the preponderance of 
the evidence is against a higher initial evaluation for the 
Veteran's status post left carpal and metacarpal fusion.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected status post 
left carpal and metacarpal fusion has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In fact, the 
Veteran told the August 2009 VA examiner that his hand did 
not affect his employment prior to his retirement because he 
did not have to do any lifting, pushing, or pulling at work.  
Similarly, he stated at the September 2009 VA examination 
that his work duties were not affected by his hand and wrist 
disorders because he was in management for the last 22 years 
of his employment and there were no requirement that caused 
him to have restrictions in his activities.   In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).










ORDER

An initial evaluation in excess of 10 percent for status post 
carpal and metacarpal fusion is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


